        Case 2:19-cv-00365-RMP      ECF No. 8    filed 06/02/20   PageID.22 Page 1 of 3




1
                                                                               FILED IN THE

2
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON




3                                                                     Jun 02, 2020
                                                                          SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     DEREK JONES,
                                                    NO: 2:19-CV-365-RMP
8                               Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
9           v.                                     PREJUDICE

10    SPOKANE COUNTY JAIL and
      WASHINGTON STATE
11
                                Defendants.
12

13         By Order filed March 31, 2020, the Court directed Plaintiff Derek Jones to

14   show cause why his application to proceed in forma pauperis should not be denied

15   and this action dismissed for noncompliance with 28 U.S.C. § 1915(a)(2). ECF

16   No. 6. Plaintiff filed this civil action while incarcerated at Spokane County

17   Detention Services. ECF No. 1.

18         By letter dated October 24, 2019, the District Court Clerk directed Plaintiff

19   to provide a certified copy of his trust fund account statement (or institutional

20   equivalent) for the six months immediately preceding the filing of the complaint.

21   ECF No. 4. This letter was returned as undeliverable on November 5, 2019. ECF


     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 1
        Case 2:19-cv-00365-RMP       ECF No. 8    filed 06/02/20   PageID.23 Page 2 of 3




1    No. 5. The Order issued on March 31, 2020, was also returned as undeliverable.

2    ECF No. 7.

3            The Court may dismiss an action if mail directed to a pro se plaintiff has

4    been returned by the Postal Service and the plaintiff fails to notify the Court and

5    opposing parties within sixty (60) days thereafter of his current mailing address.

6    LCivR 41(b)(2). The Court has an interest in managing its docket and in the

7    prompt resolution of civil matters. See Destifino v. Reiswig, 630 F.3d 952, 959

8    (9th Cir. 2011) (affirming district court’s inherent power to control its docket); see

9    also Pagtalunan v. Galaza, 291 F.3d 639, 642−44 (9th Cir. 2002) (discussing

10   factors to consider in dismissing claims for failure to prosecute or comply with

11   court order, including public’s interest in expeditious resolution, court’s need to

12   manage docket, and risk of prejudice to defendants).

13           Plaintiff has not kept the Court apprised of his current address and has filed

14   nothing further in this action. More than sixty (60) days have elapsed since

15   Plaintiff’s mail was returned to this Court as undeliverable. Accordingly, the

16   Court is empowered to dismiss Plaintiff’s case for failure to keep the Court advised

17   of his current mailing address. LCivR 41(b)(2).

18   / / /

19   / / /

20   / / /

21   / / /


     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 2
        Case 2:19-cv-00365-RMP     ECF No. 8    filed 06/02/20   PageID.24 Page 3 of 3




1          Accordingly, IT IS ORDERED that this action is DISMISSED

2    WITHOUT PREJUDICE pursuant to LCivR 41(b)(2).

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment, provide copies to Plaintiff at his last known address and

5    close the file. The Court certifies any appeal of this dismissal would not be taken

6    in good faith.

7          DATED June 2, 2020.                  s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
8                                               United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 3
